COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-183-CV
 
 
IN 
RE OMEGA OB/GYN ASSOCIATES                                          RELATOR
OF 
SOUTH ARLINGTON
 
 
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM
OPINION1
------------
        The 
court has considered relator's petition for writ of mandamus and is of the 
opinion that relief should be denied because relator has an adequate remedy by 
appeal. Accordingly, relator's petition for writ of mandamus is denied.
        Relator 
shall pay all costs of this original proceeding, for which let execution issue.
         
                                                                  PER 
CURIAM
 
 
PANEL 
B: DAUPHINOT, J.; CAYCE, C.J.; and HOLMAN, J.
 
DELIVERED 
July 22, 2004

 
NOTES
1.  
See Tex. R. App. P. 47.4.